Citation Nr: 1447834	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-04 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for cervical radiculopathy of the left upper extremity associated with the degenerative disc disease, C5-C6.  

2. Entitlement to a disability rating greater than 20 percent prior to August 24, 2012 for degenerative disc disease, C5-C6.  

3.  Entitlement to a disability rating greater than 20 percent from October 1, 2012 for degenerative disc disease, C5-C6.    

4.  Entitlement to a disability rating greater than 30 percent for cervicogenic tension and migraine headaches.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to January 1986.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that the Veteran was granted a temporary total disability rating from August 24, 2012 to October 1, 2012 for convalescence after cervical spine surgery.

In June 2013, the Board remanded the case to afford the Veteran a Board hearing.  The case is back before the Board for further appellate proceedings.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the December 2013 Board hearing presided over by the undersigned Veterans Law Judge.

A request for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, though the evidence shows that the Veteran's service-connected disabilities on appeal impact his ability to work, the Veteran is employed with the U.S. Postal Service, and he is able to work for up to 8 hours.  See e.g., February 2013 VA examination; May 2013 VA work note; December 2013 Board hearing transcript at p. 13 (Veteran works but is unable to work overtime).  Because the record shows that the Veteran is gainfully employed, and there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected disabilities, a TDIU has not been raised by the record and is not before the Board.  
.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the issues of entitlement to increased ratings for the Veteran's headaches and cervical spine disability, the record shows that there are outstanding treatment records from the Veteran's pain specialists, to include from Advanced Spine Care.  See e.g., November 2010 VA treatment record and March 2011 VA fee basis consult (showing VA referral to non-VA treatment for headaches and cervical spine disability).  These records may provide new information to substantiate the claims for increased ratings on appeal.  Therefore, attempts should be made to obtain these records and associate them with the claims file.  38 C.F.R. § 3.159.  

The Veteran reports that his left upper extremity radiculopathy has gotten worse since his August 2012 surgery.  

On VA examination in September 2009, the Veteran complained of numbness and tingling in the left arm and numbness in the second and fifth fingers and lateral side of the forearm are numb.  He also reported left hand weakness.  The examiner noted that nerve conductions done in 2008 show mild to moderate left ulnar nerve entrapment the elbow and a needle examination in 2007 showed slight irritation of the left C6 nerve root.  The Veteran was diagnosed with ulnar neuropathy at the elbow and opined that the Veteran's neurological symptoms of the left upper extremity are caused by his left ulnar neuropathy.  

The Veteran's last VA examination was in February 2013, in which the examiner noted that the Veteran has decreased inner/ outer forearm sensation, and the radiculopathy symptom of mild left upper extremity numbness associated with the C1/T8 nerve roots.  However, the examiner, who was a physician's assistant, did not specifically indicate the nature and diagnosis(es) of the Veteran's left upper extremity radiculopathy.  The examiner also did not address whether the Veteran's symptoms may be separately attributed to the radiculopathy associated with the cervical spine and the prior diagnosed nonservice-connected left ulnar neuropathy.  Further, it is unclear whether the examiner had the requisite medical expertise to opine as to the nerve roots associated with the Veteran's radiculopathy.  

In a November 2013 VA RMS Electrodiagnostic Note, the Veteran was diagnosed with paresthesia.  It is noted that a NCV [Nerve Conduction Velocity] test was performed, and the findings showed no neuropathy, no carpal tunnel syndrome, and no ulnar nerve neuropathy.  

These facts are pertinent to the claim for an increased rating for left upper extremity radiculopathy and raise additional medical questions.  First, based on the evidence of record during the appeal period, the nature and diagnosis(es) of the Veteran's left upper extremity radiculopathy is unclear.  Also, it is unclear which nerve roots are associated with the Veteran's symptoms of radiculopathy.  Second, it is unclear whether the Veteran's symptoms may be separately attributed to his service-connected left upper extremity radiculopathy or any nonservice-connected disability such as left ulnar neuropathy.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Because the February 2013 VA examination does not contain sufficient detail, the examination is inadequate for the purposes of rating the left upper extremity radiculopathy associated with the cervical spine disability.  38 C.F.R. § 4.2.  Thus, the Veteran should be afforded a VA neurological examination to determine the current nature and severity of the Veteran's service-connected left upper extremity radiculopathy.

Also, the evidence indicates that treatment records from neurologist Dr. A, who treated the Veteran for left upper extremity neurological impairment, are outstanding.  See e.g., January 2009 VA treatment record.  Attempts should be made to obtain these records and associate them with the claims file.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide or identify any outstanding records pertinent to treatment for the cervical spine, the left upper extremity neurological disability, and headaches, specifically to include the following:

a. Treatment records from neurologist Dr. A, who treated the Veteran for left upper extremity neurological impairment.  See e.g., January 2009 VA treatment record.  

b. Treatment records from any pain specialists and other providers to whom VA referred the Veteran, including Advanced Spine Care.  See e.g., November 2010 VA treatment record and March 2011 VA fee basis consult (showing VA referral to non-VA treatment for headaches and cervical spine disability).

c. Any other outstanding relevant private treatment records.

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.    

2. Please obtain VA treatment records from November 2013 to present.  

Associate any records obtained with the paper claims file or on VBMS/ Virtual VA.  

3. Afterward, please schedule the Veteran for a VA neurological examination with a physician skilled in neurology to determine the current nature and severity of the Veteran's left upper extremity neurological disability.  

In the scheduling of the examination, the Veteran should notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim and result in a denial.  38 C.F.R. § 3.655 (2014).  

After performing all necessary testing, the examiner is asked to please provide opinions on the following:

(a) Please address the current nature, diagnosis(es), and all symptoms of the Veteran's left upper extremity neurological disability.    

In so doing, the examiner is requested to attempt (to the extent possible) to distinguish the symptoms shown in the claims file from January 2009 to present of the service-connected left upper extremity radiculopathy that is associated with the cervical spine disability and any other diagnosed neurological disability (e.g., left ulnar neuropathy, carpal tunnel syndrome).  Please note if it is not possible to attribute the Veteran's symptoms to each disorder separately.  




(b) Regarding the symptoms of the Veteran's service-connected left upper extremity radiculopathy that is associated with the cervical spine disability, please indicate the nerve roots involved and the severity of the symptoms (e.g., mild, moderate, severe).  

The examiner must review the claims file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale.

4. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claims for increased ratings, and furnish the Veteran and his representative a supplemental statement of the case if the matters are not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified; however, the Veteran is hereby notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim and result in a denial.  38 C.F.R. § 3.655 (2014). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



